Motion granted to the extent that, pending the granting or denial of the application for leave to appeal, the operation and effect of the order of the Appellate Division, First Department, dated November 10, 1953, as resettled by its order dated January 6, 1954, insofar as it remits the matter to the State Liquor Authority for further consideration, is stayed, provided, however, that the stay order granted herein shall not be construed to interfere with the sale of alcoholic beverages by the respondent Bob’s Corked Liquors, Inc., at the premises 215 West 88th Street, New York City.